DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Gas Turbine with Reduced Axial Displacement under Thermal Expansion.
The disclosure is objected to because of the following informalities:
In ¶2, “a combustor a fuel” should be corrected to -- a combustor fuel--
In ¶32, “outer tube 34b” should be corrected to --inner tube 34b--.
Appropriate correction is required.
Claim Objections
Claims 1 and 3 are objected to because of the following informalities:
In claim 1 at line 13, “side same” should be corrected to --same side--.
In claim 3, both instances of “weight” should be corrected to --counterweight-- to distinguish from the inherent weight of the shaft.
Appropriate correction is required.
Claim Interpretation
No claim limitations are interpreted under 112(f).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Ganiger (US 2017/0226894) in view of Sawyers (US 2019/0055029).

    PNG
    media_image1.png
    567
    478
    media_image1.png
    Greyscale

Regarding claim 1, Ganiger discloses:
A gas turbine comprising:
a turbine (28, 30) driven by a combustion gas (66, ¶30);
a gas turbine casing that includes an exhaust casing including an inner tube (including 69) and an outer tube (aft end of casing in Fig 1);
a bearing (90) that rotatably supports a shaft of the turbine (¶34);
a bearing casing (100, ¶38) that holds and covers the bearing;
…
struts (67) that connect the inner tube and the outer tube (¶33); and
a first support (104) and a second support (136, see Figs 5-6) that support the bearing casing on the inner tube (i.e. relative to 69), wherein, the struts are located between the first support and the second support in the flow direction of the combustion gas (see Fig 2, 67 extends into the axial portion between 104 and 136), the first support (bolt 104) is fixed to both the inner tube (via 111) and the bearing casing, and
the second support (136) is fixed to the inner tube (¶45 by a press fit, via flange and fastener 88) and is in slidable contact with the bearing casing (see Fig 6, ¶48).
Ganiger does not disclose:
a support leg that supports the gas turbine casing;
the first support is located on a side same as the support leg relative to the struts in a flow direction of the combustion gas
Ganiger teaches a turbofan engine for aircraft propulsion. Such an engine is mounted to an aircraft, but Ganiger is silent on the mounting.

    PNG
    media_image2.png
    602
    469
    media_image2.png
    Greyscale

Sawyers teaches:
a strut apparatus for mounting a turbine engine to an aircraft (see Fig 12). Struts mount to a front inlet portion of the fan casing to reduce deflection of the fan case (¶124).
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the engine of Ganiger by mounting the engine to an aircraft with the mounting strut apparatus of Sawyers to obtain he benefit of reducing deflection of the fan case. In the combination, the support leg, i.e. the strut 702 of Sawyers is mounted to the front portion of the fan case and the fixed connection bolt 104 of Ganiger is between the support leg and the strut (vane 67). Both the fixed connection (Ganiger 104) and the support leg (Sawyers 710/702) are upstream of the strut (Ganiger 67).
Regarding claim 2, the turbine of Ganiger as modified by the mounting of Sawyers teaches:
the turbine is a two-shaft (34, 36, ¶26) turbine that includes a high-pressure turbine (28) and a low-pressure turbine (30) driven by a combustion gas having driven the high-pressure turbine (¶30).
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the shaft of Ganiger and Sawyers inherently has a weight, but the combination does not teach “the bearing includes a thrust bearing, and two journal bearings that are disposed on opposite sides of the weight”.
It is clear that the application is directed to a gas turbine for electricity generation or pumping, rather than a turbofan engine. Applicant may be able to overcome the rejection of claim 1 by claiming this distinction. However, it is noted that turbofan engines are sometimes mounted to a floor in a building during construction, maintenance, or testing. Also, a portion of the energy made by a turbofan may be converted to electricity. Applicant has not discussed the presence or absence of a fan, so cannot disclaim a fan.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745